Citation Nr: 1227446	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for PTSD.  

In August 2010 the Board issued a decision, finding that new and material evidence had been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  After reopening the claim, the Board remanded the issue, on the merits, to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In the August 2010 remand, the Board directed the AMC to obtain complete treatment records from the Tulsa VA outpatient clinic from the early 1980s through 1998; request the Veteran to provide information regarding any treatment from July 1985 to the present and obtain any such treatment records; explain the discrepancies between the February 2009 memorandum from the JSRRC and the April 2010 response from the JSRRC; make a determination as to whether Veteran's service onboard the USS Cushing in 1985 was in a location involving exposure to hostile military or terrorist activity; determine whether any of the Veteran's reported stressors either (1) involve fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, and have been sufficiently corroborated or verified; and finally, schedule the Veteran for an appropriate VA examination to determine whether he has a psychiatric disorder, to include PTSD, as a result of his military service.  In June 2012, the Board concluded that there had not been substantial compliance with the remand directives set out in August 2010, as pertains to the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2012 remand, the Board directed the AMC to: (1) request that the Veteran provide updated information regarding any recent treatment he may have received for his psychiatric disorder; (2) consider the McClain v. Nicholson, 21 Vet. App. 319 (2007) case, in adjudicating the PTSD portion of the claim,; (3) forward this matter to the prior VA examiner for a supplemental opinion, or, if unavailable, to another appropriate examiner to render the requested opinion(s); and (4) readjudicate the claim, and if denied, provide the Veteran and his representative an SSOC (supplemental statement of the case), and an opportunity to respond.  It appears this matter was prematurely sent back to the Board - before the AMC completed most of the steps outlined above were completed.  To include -it does not appear that the AMC issued an SSOC prior to this matter being sent back to the Board.  Thus, the Board concludes there has not been substantial compliance with the June 2012 remand directives.  Stegall v. West, supra.

Accordingly, although even further delay is regrettable, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, it appears that the AMC has prematurely returned this case to the Board.  The record reflects that subsequent to the Board's June 2012 remand, the AMC sent a letter to the Veteran in July 2012, requesting that he provide information regarding any recent medical treatment for his psychiatric conditions, and, in addition, the AMC obtained recent VA treatment records for the Veteran, which were uploaded into his electronic file contained in the Virtual VA system.  There is, however, no indication in the record that the AMC considered the McClain v. Nicholson case, or obtained the supplemental VA opinion, or issued an SSOC in this matter.  The record reflects that in July 2012 the AMC received from the Veteran a completed a Request for "Expedited Processing and Waiver of AOJ Consideration of Additional Evidence & Waiver of the 30 Day Waiting Period", however, this waiver was issued at the time of the prior SSOC of May 2012.  Although the Veteran signed this document in July 2012, such waiver cannot circumvent or erase the directives of the Board in the June 2012 remand.  Moreover, the Board acknowledges the notation on the Certification of Appeal (VA Form 8), apparently made by the AMC, showing a date of "7-24-12" next to the entry of "Decision of 12/20/06 is confirmed".  While it appears that the AMC did consider the claim and continue the denial of service connection, the AMC did not memorialize its findings in an SSOCC, and did not provide any commentary or explanation as to whether or not a VA supplemental opinion was obtained.  Thus, although further delay is regrettable, the Board concludes that in order to afford the Veteran due process, and in compliance with Stegall v. West, a remand is necessary in order to allow the AMC the opportunity to fully comply with the June 2012 Board remand directives (or provide an explanation for partial or non-compliance) and, in addition, to prepare and issue an SSOC. 

Accordingly, the case is REMANDED for the following action:

1. In adjudicating the PTSD portion of the Veteran's claim, consider the McClain v. Nicholson case cited above, in light of the Veteran's prior treatment for PTSD, but current diagnosis of schizophrenia, and the finding that he does not meet the DSM criteria for PTSD.  If any further development is required in considering this Court case, such development should be undertaken.  

2. Forward the claims folder, to include a copy of the Board's June 2012 remand, to the VA examiner who conducted the February 2012 VA examination for a supplemental opinion.  Request that the examiner review the claims folder again, and to note that such review has been accomplished.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below.

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current psychiatric disorder had an onset in or is causally related to the Veteran's active service (during which the Veteran underwent at least some mental health treatment); or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

c. In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychological symptoms he has experienced since service.  The examiner also should be advised that an indication that rendering an opinion would require mere speculation, based on the sole fact that schizophrenia was not diagnosed in service, is insufficient - especially in light of the Veteran's report of hallucinations and other mental health treatment in service.  

3. Once the above-requested development has been addressed, readjudicate the claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with an SSOC that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  A copy of this SSOC must be placed in the claims folder.  The Veteran and his representative should also be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

